Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 1 of 15




               Exhibit 30
              Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 2 of 15




Illustration by Karolis Strautniekas



                                         Annals of Espionage


          The Black Cube Chronicles: The
               Private Investigators
    How two operatives tasked with surveilling reporters became embroiled in an
 international plot to suppress sexual-assault allegations against Harvey Weinstein.

                                             By Ronan Farrow
                                               October 7, 2019



This is the rst installment in a three-part series. Read Part II here and Part III here. Support The New
Yorker’s award-winning journalism by subscribing here.




O
         n a cold day in late 2016, two men sat in a corner at Nargis Café, an Uzbek and Russian
         restaurant in Sheepshead Bay, Brooklyn. The place was decorated with tchotchkes from the
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 3 of 15
steppes and ceramic depictions of peasant life: grandmas in babushkas, farmers with sheep. On a tiled
wall nearby, a blue-and-white evil eye hung on a string.

One of the men was Russian, the other Ukrainian; both were born in the disintegrating Soviet Union.
Roman Khaykin, the Russian, was short and trim and bald, with a snub nose and dark eyes.
Everything else about him was pale: his eyebrows were thin; his face was bloodless. He was originally
from the city of Kislovodsk, whose name translates to “sour waters.” Igor Ostrovskiy, the Ukrainian,
was taller and a little fat. He had curly hair that got unruly when he let it grow out. He and his family
had ed to the United States in the early nineties. Ostrovskiy was curious and sometimes
meddlesome. During high school, he’d suspected that several classmates were selling stolen credit-
card numbers and had helped law enforcement disrupt the operation.

Khaykin and Ostrovskiy spoke in accented English enlivened with Russian idioms—“Krasavchik!”
Khaykin would often say, a word derived from “handsome” but used to praise a job well done. Both
men were in the business of subterfuge and surveillance. In 2011, Ostrovskiy, a private investigator,
had found himself between jobs. He’d Googled “Russian private investigators” and then cold e-mailed
Khaykin, who had a company called InfoTactic, to ask for work. Khaykin liked Ostrovskiy’s chutzpah
and started hiring him for surveillance jobs. They were meeting at Nargis to discuss potential work.




More in the Black Cube Chronicles
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 4 of 15




Published on October 8, 2019.
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 5 of 15




Published on October 9, 2019.



As plates of kebab arrived, Khaykin explained that he’d started working as a subcontractor for a new
client, a rm that he wouldn’t name but that was bringing in big business. “I’m into some cool shit,”
Khaykin said. “Some dark stuﬀ.” He’d adopted some new tactics, too. He could get bank records and
unauthorized credit reports. He had ways of tracking a phone’s geolocation data. He said that the
phone high jinks usually cost a few thousand dollars, with cheaper options for gullible marks and
more expensive ones for those who proved elusive. Khaykin said that he’d already used the tracking
method successfully, for a case in which one family member had hired him to nd another.

Ostrovskiy assumed that Khaykin was exaggerating. But he needed work. And Khaykin, it turned out,
needed more manpower to serve his new patron.

In October of 2016, as reporters circled allegations of sexual assault and harassment against the lm
producer Harvey Weinstein, Weinstein and his lawyers hired Black Cube, an Israeli private-
intelligence agency. At rst, according to sources close to the Black Cube operation, the agency
believed that it had been hired to counter a negative campaign against Weinstein, and expected that
the work would concentrate on his business rivals. But the agency soon began to receive assignments
to spy on women with sexual-harassment and assault accusations against Weinstein, and on reporters
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 6 of 15
investigating those accusations. Black Cube, whose staﬀ included former members of Mossad and
other Israeli intelligence and military agencies, specialized in deception, including the use of front
companies and operatives with false identities. (Weinstein has denied “any allegations of non-
consensual sex.”)

Hiring the agency was only a part of Weinstein’s larger eﬀort to prevent the disclosure of the sexual-
abuse claims. He also hired the private-investigation rm co-founded by Jack Palladino, who was best
known for working to undermine women who had accused former President Bill Clinton of sexual
misconduct. As a part of its work for Weinstein, Palladino’s rm created dossiers on both journalists
and accusers. Under the guise of assembling research for a book about his company, Weinstein also
hired some of his former employees to compile lists of targets and then contact the people on those
lists. The lists included reporters at The New Yorker, the Times, and New York magazine; the actresses
Rose McGowan, Rosanna Arquette, and Annabella Sciorra; and secondary sources who might be able
to con rm those women’s stories.


Sign Up for Our Daily Newsletter
Award-winning journalism, delivered to your in-box.


But Black Cube played the largest role in Weinstein’s eﬀorts to suppress the stories. Weinstein shared
the lists of targets with the Israeli agency, which forwarded them to a network of operatives around
the world. The New Yorker previously reported that those operatives included a journalist whom the
agency hired and a dedicated spy who posed under multiple false identities to gain access to journalists
and accusers. Black Cube also hired Khaykin and Ostrovskiy, as subcontractors, and asked them to
surveil people on the target lists. I wrote a series of pieces on Weinstein and his enablers in the fall of
2017. During the time that I was reporting the rst of those stories, Khaykin and Ostrovskiy staked
out my apartment building and tailed me to the oﬃces of NBC, where I worked as a correspondent,
and later to the oﬃces of The New Yorker. At one point, Khaykin claimed to have successfully used my
cell phone to track my location. (A source close to the Black Cube operation said that the agency was
unaware of, and did not authorize, the cell-phone tracking.) The two men also performed counter-
surveillance, making sure that Black Cube operatives weren’t followed to meetings, which often took
place in hotel lobbies or upscale restaurants in Manhattan. At those meetings, Ostrovskiy would order
             Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 7 of 15
meals—a perk of the job—while discreetly eavesdropping and recording the encounters. Some of the
meetings he monitored were unrelated to Weinstein and concerned far- ung locations, including
Cyprus, Luxembourg, and Russia. For Ostrovskiy, much of the work was shrouded in mystery; the
layers of command meant that he didn’t know why he was following his targets, or for whom.




O
       strovskiy had spent most of his career as a private investigator on more mundane jobs—
       digging up dirt for custody cases, uncovering evidence of insurance fraud, or spying on
cheating spouses. The early months of 2017, after he resumed working for Khaykin, were dominated
by these kinds of assignments, for which he was paid thirty- ve dollars an hour, plus expenses. That
summer, however, Khaykin began giving Ostrovskiy assignments that came from the anonymous new
client. Khaykin said little about these jobs. Sometimes he would send screenshots of documents that
featured the addresses, phone numbers, birth dates, and biographical information of targets. Often,
the screenshots included information on spouses and other family members. Although Ostrovskiy
didn’t know it, the information was pulled from dossiers that Black Cube had compiled for Harvey
Weinstein.

In the summer of 2017, as I was speaking to Weinstein’s accusers and colleagues, Ostrovskiy and
Khaykin began meeting at dawn near my apartment building, on the Upper West Side of Manhattan.
Some days, they would stay in Khaykin’s car, a silver Nissan Path nder. Other times, the two would
use separate cars. Khaykin would be ready to follow me if I left the building, and Ostrovskiy would
keep an eye on my apartment. When separated, they stayed in touch by text.

The investigators had been given photos of me and had done database searches of their own. They
monitored my social-media accounts and those of my friends and relatives, trying to track my
movements. The pair sat in front of my building, chain-smoking and getting bagels from a restaurant
around the corner. The surveillance often dragged on for hours, and there were few opportunities for
bathroom breaks. “I need to use a bottle,” Ostrovskiy once texted Khaykin. “If you nearby I can wait.”
He resigned himself to using the bottle.

Khaykin and Ostrovskiy sometimes disagreed about how best to conduct the surveillance, bickering in
their texts and calls. Under the impression that I was on the “Today” show one morning, and
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 8 of 15
assuming that I would be at Rockefeller Center, where the show tapes, Khaykin wrote to Ostrovskiy,
“Is it worth going? To see if we get him coming out?”

“It’s a really busy area, Rockefeller Center,” Ostrovskiy replied. “We don’t have enough people to
cover all the entrances and exits.”

At times, the investigators were hapless. One day, Ostrovskiy and Khaykin spotted one of my
neighbors, to whom I bore a passing resemblance, coming out of my apartment building. They gave
chase. Ostrovskiy followed by car, lming on a Panasonic camcorder, and Khaykin pursued on foot.
On a later day, when Ostrovskiy was alone on duty, he followed the same man again, drawing near
enough to touch him. Sensing that something was wrong, Ostrovskiy dialled my number.

Upstairs, in my apartment, I picked up a call from a number I didn’t recognize. “Hello?” I said, and
heard a brief exclamation in Russian before the line went dead. I put down the phone confused and
unnerved. Downstairs, my neighbor walked on, unaware that Ostrovskiy had been following him.

“Seems like no march,” Ostrovskiy texted Khaykin. “Back at residence now.” In his car, he searched
Google for better photos of me and made light of the mistake. “Found a good ID pic,” he wrote, and
sent his boss a picture of me and my sister Dylan, at around ages four and six, in our parents’ arms.
“Going oﬀ this one we should be good.”

“Lol,” Khaykin replied. Later, as if to make sure that Ostrovskiy was kidding, Khaykin sent a
screenshot from one of the dossiers, showing my birthday.

I wasn’t the only one Ostrovskiy and Khaykin were following; they also billed a few hours trailing Jodi
Kantor, a reporter from the Times, who was also working on a story about Weinstein, on one occasion
taking photographs of her as she commuted to work on the subway.

One morning in August of 2017, Khaykin called Ostrovskiy and told him that they would be relying
on a new surveillance tactic: they would use my cell phone. Ostrovskiy thought of Khaykin’s boast, the
previous fall, that he had the means to obtain a phone’s geolocation data. Shortly after noon that day,
Khaykin started sending Ostrovskiy screenshots of maps, marked with pin-drops indicating the
latitude, longitude, and elevation of a moving target. Khaykin seemed to have found a way to track
my phone.
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 9 of 15
“It’s the area near World Trade Center,” Ostrovskiy wrote to Khaykin, after receiving the maps.
“Heading there now.” And then, “Any additional info where to expect him to come out from?”

“No data,” Khaykin replied.

“Ok will look around,” Ostrovskiy wrote.

The information that Khaykin sent to Ostrovskiy was correct. That day, I was at the World Trade
Center for my rst meeting with David Remnick, the editor of The New Yorker, to discuss the
reporting on Weinstein that the magazine would eventually publish. I was on edge. In the preceding
weeks, I’d begun to suspect that I was being followed. My building superintendent had told me that
he’d seen men lurking outside. Sources had advised me to get a gun and move out of my apartment.

The day of that meeting, hundreds of text messages ooded my phone. “(Survey) Should Trump be
impeached?” they said, one after another. “Reply to cast your vote. To unsubscribe from our list . . .”
Each came from a diﬀerent number. I swiped away the texts, then nally gave up and responded to
opt out, which seemed not to help. In the same time frame, unbeknownst to me, Khaykin was
sending Ostrovskiy the maps accurately pinpointing my location.

I left the meeting at The New Yorker feeling anxious. Suspecting that I’d been followed on the subway
in the past, I decided to hail a cab. As I made my way uptown, I went right by Khaykin and
Ostrovskiy, who were waiting near The New Yorker’s oﬃce, hoping to intercept me.




I
    n October and November of 2017, The New Yorker published the stories on Weinstein’s alleged
    predation. One of those stories revealed that Weinstein had hired Black Cube to surveil me,
Kantor, and other reporters who were investigating him. But it wasn’t until the summer of 2018 that I
learned that Black Cube had hired Khaykin and Ostrovskiy. That July, I posted a picture on social
media of a frying pan marketed under the brand Black Cube. I jokingly wrote, “Scratch resistant. May
use false identities and shell companies to extract information.”

A few weeks later, I got a call on my cell phone. The caller I.D. read “Axiom.” Soon after, I got a text:
“I am trying to reach you directly and privately. It’s regarding a Fry Pan that’s Scratch Resistant.
Sometimes I cook and the black coating scares me.”
           Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 10 of 15
I wrote back, “Can you say more about who you are?”

“I can say I do surveillance,” came the reply. “We will need to meet discreetly and make sure we are
not followed.”

A few days later, I was waiting at a Brazilian restaurant in the theatre district to meet the new source.
My phone rang with an encrypted Signal call. “Axiom” appeared on the screen again and I answered.

“Don’t order,” a man’s voice said. I looked around but couldn’t see anyone. “You are wearing the
messenger bag, light-blue shirt, and slightly darker jeans,” the man said. He told me to leave the
restaurant and then walk slowly, adding, “Walk against traﬃc, please.”

Outside, I craned my neck to look behind me. “Don’t look around,” the man told me, sounding a little
annoyed. He directed me through a combination of calls and texts: “I’ll be about a half a block away,
so please stop for 1–1.5 minutes at the intersections. I’m going to make sure no same people show up
there from here. Don’t look, just walk naturally. Against traﬃc.” He told me to stop at a basement
Peruvian restaurant that had no cell reception. “Ask for a table in the back, all the way in the back,” he
said. I did as he asked. Ten minutes later, a man sat down across from me. His hair was dark and
curly, and he was a little soft around the middle. He had a thick Ukrainian accent.

“I’m a concerned party,” Ostrovskiy told me. He slid a phone across the table and motioned for me to
swipe through the pictures on it. There was my block, my front door, my superintendent. And there
was the Nissan, with two men inside: Ostrovskiy, dark and chubby, and Khaykin, pale and bald.
Ostrovskiy told me that they were part of a local private-investigation rm, licensed in New York.
“But the work product, the nal reports, Black Cube was putting their name on it,” he said.
Ostrovskiy had read the article I’d written about Black Cube and recognized the description of the
target list. He had sent the story to Khaykin and then confronted him about it during a stakeout.
Khaykin had seemed irritated but eventually said, “Now you know who we work for.” (A source close
to the Black Cube operation said that InfoTactic was only one “piece of the puzzle” in the rm’s
operations, and that it was common practice to use locally licensed investigators for surveillance and
counter-surveillance.)

Ostrovskiy told me that the more run-of-the-mill investigative work he did “might not be ethical, but
it’s legitimate.” He said that he felt diﬀerently about the work for Black Cube. “I fear that it may be
           Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 11 of 15
illegal,” he told me. Ostrovskiy described the various eﬀorts to track me, in person and through my
phone. He said that he had objections to the tactics that had been used against me. And it wasn’t just
me; although the Weinstein operation was over, Ostrovskiy was still following people for Black Cube,
and he was hoping to learn why.

He read me a list of surveillance targets and the dates and times of each assignment. Most of the
meetings had taken place at upscale hotel restaurants, where Ostrovskiy had monitored meetings
between Black Cube agents and marks who appeared to be experts in technology and cybercrime,
particularly in new tools for hacking and monitoring cell phones. Ostrovskiy said that the information
he was given in each case was limited and “designed to be traceable back to me.” He was anxious that
he was being watched and that Black Cube would learn that we were meeting. He had swept the area
around the restaurant before entering.

I was also becoming more careful: I’d asked a colleague to follow a few blocks behind me and keep an
eye on the restaurant while the meeting took place. Ostrovskiy and I left the Peruvian restaurant
separately, ten minutes apart. A short time later, my colleague called. A man had apparently followed
Ostrovskiy and me to the restaurant, waited outside as we entered, and then lingered by the door for
more than an hour.




A
       t rst, Ostrovskiy wouldn’t give me the name of his boss. But there were enough clues in the
       pictures to help me gure out his identity. When I Googled the name that I’d come up with, I
found a promotional video. “I’m the guy out in the eld. The action-taker,” a bald man with a Russian
accent said in the video. “My name is Roman Khaykin, and I’m the founder of InfoTactic Group.”

A techno beat played. Over footage of buttonhole cameras, a narrator promised clients “the best high-
tech surveillance equipment.” Khaykin, doing his best impression of James Bond or Ethan Hunt,
darted athletically through crowds. It was beguilingly cheesy. “When I was young and rst learned
how to read,” Khaykin said, “I would fascinate my parents with my ability to memorize the text of my
favorite book—Sherlock Holmes.” (Khaykin declined repeated requests for comment. His attorney
initially con rmed details presented to him in a fact-checking call, but then suggested that the
information was false, without oﬀering speci cs.)
           Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 12 of 15
In the months that followed, Ostrovskiy kept passing along tips about InfoTactic’s operations for
Black Cube, and about the meetings between Black Cube agents and technology experts. Sometimes
I’d go watch the meetings unfold from afar. Ostrovskiy and I would meet, too, at hole-in-the-wall
restaurants—though on some occasions we would leave immediately and carry out our conversations
while walking along side streets. Once, Ostrovskiy and I sat in the corner of a hotel lobby and spoke
for half an hour before he abruptly excused himself. He came back worried, saying that we had to
move—he suspected that two men sitting nearby were following us. They looked like professionals,
and they’d been watching us too closely. We took a cab, and then another cab; Ostrovskiy asked one
driver to pull over on the shoulder of the West Side Highway and wait for any potential tails to either
go by or identify themselves by slowing down.

At one point, Ostrovskiy told me that Black Cube had asked Khaykin to nd a spy pen capable of
secretly recording audio, and he showed me a picture of the pen that they’d procured. It was black,
with a silver clip—nothing you’d notice if you weren’t looking closely, but with a few distinctive
features, including a narrow ring of chrome on its barrel.




I
    n January of 2019, not long after Ostrovskiy had told me about the spy pen, his work for Black
    Cube went awry. He was asked to tail a lunch meeting between a Black Cube agent and John
Scott-Railton, a researcher for the watchdog group Citizen Lab. The Black Cube agent, a middle-
aged man with a neat white beard, was pretending to be a man named Michel Lambert and had told
Scott-Railton that he worked for a Paris-based agricultural-technology rm called CPW-Consulting.
The operative claimed that he wanted to meet about Scott-Railton’s doctoral research on using kite-
mounted cameras to create maps.


As the lunch progressed, the agent tried to get Scott-Railton to talk about Citizen Lab, which tracks
state-backed eﬀorts to hack and surveil journalists. The group had recently reported that software
developed by an Israeli cyber-intelligence company called NSO Group had been used to hack the
iPhone of a friend of the journalist Jamal Khashoggi shortly before Saudi operatives murdered
Khashoggi. The revelation had sparked harsh public criticism of NSO Group, which denied that its
software was used to target Khashoggi but which also declined to say whether it had sold the software
to the Saudi government. At the lunch, the Black Cube operative started asking about Citizen Lab’s
reporting on NSO Group. He asked whether there was a “racist element” to Citizen Lab’s focus on an
           Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 13 of 15
Israeli company. He pressed Scott-Railton for his views on the Holocaust. As they spoke, he took out
a black pen with a silver clip and a chrome ring on its barrel. He laid it down on a legal pad in front of
him, with the tip pointed at Scott-Railton. From a table nearby, Ostrovskiy was watching the meeting
and taking photographs.

But Scott-Railton, who had found the request for the meeting suspicious, had been taping the Black
Cube agent the entire time—and he’d brought his own backup. Raphael Satter, an Associated Press
journalist with whom Scott-Railton had been working, was at another table, with a cameraman, who
started lming the encounter. Satter then confronted the Black Cube agent, whose cover had been
blown. Ostrovskiy soon got a call from Khaykin. “Our guy got burned!” Khaykin said. “Get to the
lobby immediately! He needs to get out.”

The Black Cube agent hid in a back room, then ducked out of a service entrance while Ostrovskiy
retrieved his car. Ostrovskiy picked up the agent and his luggage and then drove around, trying to
shake potential tails. The agent frantically made calls, trying to book the rst ight out of New York.
Ostrovskiy noticed a tag on his luggage with the name Almog and a home address in Israel on it. The
agent had been sloppy. The name was real. He was a retired Israeli security oﬃcial named Aharon
Almog-Assouline, who was later reported to have been involved in a string of Black Cube operations.

Black Cube and NSO Group would later deny any connection to the operation against Citizen Lab.
But Almog-Assouline had been at many of the meetings that Ostrovskiy had described to me in the
preceding months, which appeared to target gures who had criticized NSO Group or argued that its
software was being used to hunt journalists.

Black Cube’s leadership was furious about the botched operation and ordered everyone who knew
about it to take a polygraph immediately. Ostrovskiy called me, worried that it was only a matter of
time until he was exposed. He wanted to talk, and not just to a reporter. He had already tried to
contact the F.B.I., only to be passed between skeptical agents, one of whom had hung up on him. He
asked if I had a better contact in law enforcement, and I sent him the name of an oﬃcial at the
Southern District of New York. Soon after our call, Ostrovskiy hired a whistle-blower attorney and
began the process of volunteering to be a witness.
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 14 of 15
       arlier this year, Ostrovskiy and I reunited, at a French bistro on the Upper West Side.


E
       Ostrovskiy looked as if he hadn’t slept in days. I asked him why he had decided to contact me,
and, later, law enforcement. “I like to be able to read the news and not think somebody’s holding a
gun to a reporter’s head, deciding what he writes,” he told me. “Coming from a society where the
news was controlled by those in power, I never, ever want to allow this to happen to the country that
gave me and my wife and my son a chance.”

Ostrovskiy and his wife had just had a baby boy, a �rst-generation American. “I happened to be at
this intersection where we were following reporters whose stories I read, who I thought were doing
something honest and good,” Ostrovskiy said. “If somebody wants to attack that, that’s attacking my
country. That’s attacking my home.”

He told me that, after he’d refused to take the polygraph test for Black Cube, InfoTactic had stopped
sending him jobs. Now he was starting his own �rm: Ostro Intelligence. He’d still be a private
investigator, but there would be a public-service angle to his work. Maybe he could help groups like
Citizen Lab. “Moving forward, I’m going to try to be more involved with this kind of stuﬀ, to better
society,” he said.

He showed me a few pictures of his family on his phone: his wife, looking �ushed and exhausted after
birth. His infant son. A blue-gray cat with clever, lamp-like eyes, looking at the new arrival. The cat’s
name was Spy.

This excerpt is drawn from “Catch and Kill,” by Ronan Farrow, out this month from Little, Brown and
Company.




Ronan Farrow is a contributing writer to The New Yorker and the author of “Catch and
Kill: Lies, Spies, and a Conspiracy to Protect Predators.” His reporting for The New
Yorker won the 2018 Pulitzer Prize for public service.
            Case 1:20-mc-00212-AJN Document 31-30 Filed 06/26/20 Page 15 of 15
More:   Harvey Weinstein   Ronan Farrow   Private Investigators   Espionage   Surveillance
